Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 CONOLOG REPORTS RESULTS FOR FISCAL YEAR ENDED JULY 31, 2009 Product revenues increase 22% Somerville, NJ  November 13, 2009: Conolog Corporation (NASDAQ: CNLG) reported today its financial results for the fiscal year ended July 31, 2009. Product revenue for the fiscal year ended July 31, 2009 totaled $1,485,298 an increase of 21.7% or $264,305 from the product revenue reported for the fiscal year ended July 31, 2008 of $1,220,993.
